12/17/2020


      IN THE SUPREME COURT FOR THE STATE OF MONTANA

                                  No. DA 20-0457
IN THE MATTER OF:

K.D.H. AND K.L.H.,

       Youths In Need Of Care.

                                     ORDER

      Upon consideration of Mother and Appellant’s Motion For Extension Of

Time (First), and with good cause shown, Mother and Appellant C.A. is hereby

granted an extension of time until January 22, 2021 in which to prepare, file and

serve Mother and Appellant’s opening brief. No further extensions will be granted.




                                                                        Electronically signed by:
                                                                               Beth Baker
                                                                   Justice, Montana Supreme Court
                                                                          December 17 2020